Citation Nr: 0637548	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-39 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
pulmonary sarcoidosis.

2.  Entitlement to an effective date earlier than October 6, 
2004 for the assignment of a 30 percent evaluation for 
pulmonary sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1995 to 
August 1996, and March 2002 to March 2003.  She also had 
periods of service in the Reserves. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted an increased rating of 30 percent for 
sarcoidosis, effective October 6, 2004.  In August 2006, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.  A transcript of the hearing is 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A medical opinion is necessary before a determination can be 
made on the veteran's increased rating claim for sarcoidosis.  
Sarcoidosis is evaluated based on the dosage requirements of 
corticosteroids.  See 38 C.F.R. § 4.97, Diagnostic Code 6846.  
The medical records show treatment for sarcoidosis since 
discharge, but it is unclear which medications are 
corticosteroids and/or whether the dosage levels are 
considered high.  Where the determinative issues involve 
medical causation or diagnosis, competent medical evidence is 
needed.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran also was not provided a notice letter, pertinent 
to her increased rating claim or her claim for an earlier 
effective date for the assignment of a 30 percent rating for 
sarcoidosis.  A November 2004 VA letter only references 
service connection.  Another VA letter dated in July 2006 
notes the elements necessary to substantiate an earlier 
effective date claim, pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), but does not include the 
rest of the elements under the VCAA.  The letter also was 
provided after the last RO adjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, 
the RO should provide another notice letter for both claims, 
including the new provisions under the duty to notify, 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure 
that all notice obligations are 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
Specifically, the veteran must be 
informed of (1) the information and 
evidence not of record that is necessary 
to substantiate the increased rating 
claim for sarcoidosis, and the claim for 
an effective date earlier than October 
6, 2004 for the assignment of a 30 
percent rating for sarcoidosis, (2) the 
information and evidence that VA will 
seek to provide, (3) the information and 
evidence that the veteran is expected to 
provide, and be requested to (4) provide 
any evidence in her possession that 
pertains to the claim.  The veteran also 
must be informed of the additional 
elements, including (5) the criteria for 
assigning degrees of disability ratings, 
and (6) the criteria for assigning 
effective dates for the award of 
benefits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the veteran must be 
informed of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Veterans Benefits Act of 2003, 38 U.S.C. 
§§ 5109B, 7112.  

2.  After completion of #1, schedule the 
veteran for a VA examination to 
determine the severity of the 
sarcoidosis.  Specifically, the examiner 
should do the following:

(a)  Determine whether the sarcoidosis 
has pulmonary involvement with 
persistent symptoms requiring chronic 
low dose (maintenance) or intermittent 
corticosteroids.

(b)  Determine whether the sarcoidosis 
has pulmonary involvement requiring 
systemic high dose (therapeutic) 
corticosteroids for control.

(c)  Determine whether the sarcoidosis 
involves cor pulmonale, or cardiac 
involvement with congestive heart 
failure, or progressive pulmonary 
disease with fever, night sweats, and 
weight loss despite treatment. 

It is imperative that the examiner 
reviews the evidence in the claims 
folder, including a complete copy of 
this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided, that fact should be 
noted and explained in detail why 
securing the opinion is not possible.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
her claims for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



